Exhibit 10.1

EXECUTION VERSION

REVEL AC, INC.

OMNIBUS AMENDMENT

(SIXTH AMENDMENT TO 2012 CREDIT AGREEMENT AND

FIRST AMENDMENT TO DISBURSEMENT AGREEMENT)

This OMNIBUS AMENDMENT (SIXTH AMENDMENT TO 2012 CREDIT AGREEMENT AND FIRST
AMENDMENT TO DISBURSEMENT AGREEMENT) (this “Amendment”) is dated as of
February 28, 2013, and entered into among Revel AC, Inc., a Delaware corporation
(the “Borrower”), the Guarantors, the 2012 Lenders (as defined below) party
hereto, the Term Loan Lenders (as defined below) party hereto, and JPMorgan
Chase Bank, N.A., as administrative agent under the 2012 Credit Agreement (as
defined below) (in such capacity, the “2012 Agent”), issuing bank under the 2012
Credit Agreement (in such capacity, the “Issuing Bank”), administrative agent
under the Term Loan Credit Agreement (as defined below) (in such capacity, the
“Term Loan Agent”) and disbursement agent under the Disbursement Agreement (as
defined below) (in such capacity, the “Disbursement Agent”).

Reference is made to (i) that certain Credit Agreement, dated as of May 3, 2012
(as amended pursuant to that certain First Amendment to Credit Agreement, dated
as of August 22, 2012, that certain Incremental Facility Amendment, dated as of
August 22, 2012, that certain Incremental Facility Amendment, dated as of
August 27, 2012, that certain Second Amendment to Credit Agreement, dated as of
December 20, 2012; that certain Third Amendment to Credit Agreement, dated as of
January 30, 2013; that certain Fourth Amendment to Credit Agreement, dated as of
February 5, 2013 and that certain Fifth Amendment to Credit Agreement, dated as
of February 12, 2013, as so amended, the “2012 Credit Agreement”), by and among
the Borrower, as borrower, the Guarantors, as guarantors, the lenders party
thereto (the “2012 Lenders”), the 2012 Agent, the Collateral Agent (as defined
therein) and the other parties thereto, (ii) that certain Credit Agreement,
dated as of February 17, 2011 (as amended pursuant to that certain First
Amendment to Credit Agreement, dated as of May 3, 2012, that certain Second
Amendment to Credit Agreement, dated as of August 22, 2012, that certain Third
Amendment to Credit Agreement, dated as of December 20, 2012, as so amended, the
“Term Loan Credit Agreement”) by and among the Borrower, as borrower, the
Guarantors, as guarantors, the lenders party thereto (the “Term Loan Lenders”),
the Term Loan Agent, the Collateral Agent (as defined therein) and the other
parties thereto and (iii) that certain Amended and Restated Master Disbursement
Agreement, dated as of December 20, 2012 (the “Disbursement Agreement”), by and
among the Disbursement Agent, the Term Loan Agent, the 2012 Agent, U.S. Bank
National Association, the Borrower and Revel Entertainment Group, LLC.

Capitalized terms used herein without definition shall have the same meanings as
set forth in each of the 2012 Credit Agreement (as amended by this Amendment)
and the Term Loan Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Borrower has requested certain amendments to the 2012 Credit
Agreement in the manner set forth in this Amendment;

WHEREAS, the Borrower has requested certain amendments to the Disbursement
Agreement in the manner set forth in this Amendment;

WHEREAS, the 2012 Lenders that have signed this Amendment (constituting the
Required Lenders as defined in the 2012 Credit Agreement (the “Required 2012
Lenders”)), the Issuing Bank and the 2012 Agent have consented and agreed to the
modifications to the 2012 Credit Agreement set forth in this Amendment, subject
to the terms and conditions of this Amendment; and

 



--------------------------------------------------------------------------------

WHEREAS, the 2012 Agent (acting at the direction of the 2012 Lenders that have
signed this Amendment (constituting the Required 2012 Lenders)), the Term Loan
Agent (acting at the direction of the Term Loan Lenders that have signed this
Amendment (constituting the Required Lenders as defined in the Term Loan Credit
Agreement (the “Required Term Loan Lenders”)) and the Disbursement Agent have
consented and agreed to the modifications to the Disbursement Agreement set
forth in this Amendment, subject to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments to the 2012 Credit Agreement.

(A) Each reference to “Schedule 3.12 to the Second Amendment (as modified
pursuant to Schedule 3.12 to the Fifth Amendment)” in the 2012 Credit Agreement
is hereby amended by deleting each such reference in its entirety and inserting
“Schedule 3.12 to the Second Amendment (as modified pursuant to Schedule 3.12 to
the Fifth Amendment and Schedule 3.12 of the Sixth Amendment)” in replacement
therefor.

(B) The definition of “Second Amendment Day Club CapEx LC Maximum Amount” in
Section 1.01 of the 2012 Credit Agreement is hereby amended by deleting such
definition in its entirety and inserting the following in replacement therefor:

“Second Amendment Day Club CapEx LC Maximum Amount” shall mean, as of any date
of determination, an amount equal to $7,950,000 less the amount drawn under the
Second Amendment Day Club CapEx LC at any time prior to such date plus the
amount by which the Second Amendment Day Club CapEx LC Maximum Amount may be
increased pursuant to Schedule 3.12 to the Second Amendment (as modified
pursuant to Schedule 3.12 to the Fifth Amendment and Schedule 3.12 of the Sixth
Amendment).”

(C) The following definition of “Second Amendment Day Club CapEx Revolving Loan
Basket” is hereby added to Section 1.01 of the 2012 Credit Agreement in the
correct alphabetical order:

“Second Amendment Day Club CapEx Revolving Loan Basket” shall mean, as of any
date of determination, an amount equal to $1,550,000 less the aggregate amount
of Revolving Loans the proceeds of which have been used prior to such date for
payment of Second Amendment Day Club CapEx (as defined in Schedule 3.12 to the
Second Amendment (as modified pursuant to Schedule 3.12 to the Fifth Amendment
and Schedule 3.12 of the Sixth Amendment), as such amount may be increased or
decreased pursuant to Schedule 3.12 to the Second Amendment (as modified
pursuant to Schedule 3.12 to the Fifth Amendment and Schedule 3.12 of the Sixth
Amendment).”

(D) The following definition of “Sixth Amendment” is hereby added to
Section 1.01 of the 2012 Credit Agreement in the correct alphabetical order:

‘“Sixth Amendment” shall mean that certain Omnibus Amendment, dated as of the
Sixth Amendment Effective Date, among the Borrower, the Guarantors, the Lenders
party thereto, the Administrative Agent, the Issuing Bank and others.”

(E) The following definition of “Sixth Amendment Effective Date” is hereby added
to Section 1.01 of the 2012 Credit Agreement in the correct alphabetical order:

‘“Sixth Amendment Effective Date” shall mean February 28, 2013.”

 

-2-



--------------------------------------------------------------------------------

(F) Section 2.18(j) of the 2012 Credit Agreement is hereby amended by deleting
each reference to “$9,500,000” in its entirety and inserting “7,950,000” in
replacement therefor.

(G) Section 3.12(a) of the 2012 Credit Agreement is hereby amended by deleting
such section in its entirety and inserting the following in replacement
therefor:

“(a) Borrower will use the proceeds of the Revolving Loans only for working
capital, general corporate purposes, Second Amendment Day Club CapEx (in an
amount not the exceed the Second Amendment Day Club CapEx Revolving Loan Basket)
and, to the extent related to Second Amendment Amenities CapEx, to the extent
set forth on Schedule 3.12 to the Second Amendment (as modified pursuant to
Schedule 3.12 to the Fifth Amendment and Schedule 3.12 to the Sixth Amendment).”

(H) Section 5.01(m) of the 2012 Credit Agreement is hereby amended by deleting
such section in its entirety.

(I) Section 6.10(e) of the 2012 Credit Agreement is hereby amended by deleting
such section in its entirety and inserting the following in replacement
therefor:

“(e) Minimum Liquidity Requirement. Permit, at any time during the periods set
forth below, the sum of (x) the unused amount of the Revolving Commitments plus
(y) the lesser of (1) $5,000,000 and (2) the amount of Cash and Cash Equivalents
of the Borrower (excluding Cage Cash and amounts held in accounts subject to the
Disbursement Agreement) (the sum of (x) and (y), together, the “Minimum
Liquidity Requirement”) to be less than the sum of (a) the Second Amendment
Amenities CapEx Budget Reserve as of the date of determination, (b) the Second
Amendment Day Club Revolving Loan Basket as of the date of determination and
(c) the amounts set below for such periods:

 

TIME PERIOD

   MINIMUM LIQUIDITY
REQUIREMENT  

12/20/12 through 1/29/13

   $ 75,000,000   

1/30/13 through 2/8/13

   $ 66,000,000   

2/9/13 through 2/12/13

   $ 59,000,000   

2/13/13 through 2/19/13

   $ 55,000,000   

2/20/13 through 2/26/13

   $ 50,000,000   

2/27/13 through 3/15/13

   $ 35,000,000   

3/16/13 through 4/15/13

   $ 50,000,000   

4/16/13 through 5/15/13

   $ 45,000,000   

5/16/13 through 7/1/13

   $ 20,000,000   

; provided that the Minimum Liquidity Requirement shall be decreased for the
period from, and including, the Business Day immediately preceding a holiday or
a weekend to, and including, the Business Day immediately succeeding such
holiday or weekend, by the amount, not to exceed $3,000,000 in the aggregate, of
any Borrowing of Revolving Loans the proceeds of which are used by the Borrower
to fund Cage Cash during such period, solely to the extent that each such
Borrowing is repaid on the last day of such period.

 

-3-



--------------------------------------------------------------------------------

The amount of the Minimum Liquidity Requirement is subject to adjustment upwards
from time to time in respect of certain amounts received by the Borrower
relating to cost efficiencies or other savings in accordance with the provisions
of Schedule 3.12 to the Second Amendment (as modified pursuant to Schedule 3.12
to the Fifth Amendment and Schedule 3.12 to the Sixth Amendment).”

2. Amendments to the Disbursement Agreement.

(A) Section 3.3.1 of the Disbursement Agreement is hereby amended by deleting
such section in its entirety and inserting the following in replacement
therefor:

“3.3.1 Reserved”

(B) Section 3.3.3 of the Disbursement Agreement is hereby amended by deleting
such section in its entirety and inserting the following in replacement
therefor:

“3.3.3 Compensation of the Disbursement Agent. Notwithstanding anything to the
contrary in the Agency Fee Letters, on and after February 17, 2013, in lieu of
payment of the Disbursement Agent Fee (as defined in the Agency Fee Letters)
annually in advance on each anniversary of the Closing Date prior to the
termination of this Agreement pursuant to Section 10 hereof, on February 17,
2013 and then on the 17th day of each April, June, August, October, December and
February until such time as the Final Completion Date (as the same may be
extended in accordance with this Agreement) shall have occurred, Borrower shall
pay, or cause to be paid, to the Disbursement Agent one-sixth of the annual
Disbursement Agent Fee. Upon the request of the Borrower (unless an Event of
Default has occurred and is continuing) the Disbursement Agent shall instruct
the applicable securities intermediary or account bank to transfer such fees and
any other amounts scheduled to be paid under the Agency Fee Letters from the
Company Funds Account directly to the Disbursement Agent.”

3. Conditions to Effectiveness. This Amendment shall not become effective unless
and until the conditions precedent set forth below have been satisfied or the
satisfaction thereof has been waived in writing by the Required 2012 Lenders and
the Required Term Loan Lenders (the date of such effectiveness, the “Omnibus
Amendment Effective Date”):

(A) Amendment. Receipt by (i) the 2012 Agent of counterparts of this Amendment,
duly executed and delivered by the 2012 Agent, the Issuing Bank, the Borrower
and the Required 2012 Lenders (and by executing and delivering a counterpart
hereto, each such Person confirms it consents to the amendments to the 2012
Credit Agreement and the Disbursement Agreement and the other provisions set
forth herein) and (ii) the Term Loan Agent of counterparts of this Amendment,
duly executed and delivered by the Term Loan Agent, the Borrower and the Term
Loan Required Lenders (and by executing and delivering a counterpart hereto,
each such Person confirms it consents to the amendments to the Disbursement
Agreement and the other provisions set forth herein).

(B) Consents. All necessary consents to the effectiveness of this Amendment,
including any approval of any Gaming Authority required in accordance with any
Gaming Law, shall have been obtained and shall be in full force and effect.

4. Notice of Rescission of Delivery of Certificate; Waiver. On February 25,
2013, the Borrower provided a certificate of a Responsible Officer that, among
other things, made a certification as required pursuant to Section 5.01(m) of
the 2012 Credit Agreement (as in effect as of such date) (the “5.01(m)
Certification”). The Borrower hereby notifies the 2012 Agent and the 2012
Lenders that it has rescinded such 5.01(m) Certification. The 2012 Agent and the
2012 Required Lenders hereby waive any Default (as defined in the 2012 Credit
Agreement) or Event of Default (as defined in the 2012 Credit Agreement)
resulting from the delivery of, and subsequent rescission of, the 5.01(m)
Certification (the “5.01(m) Default”).

 

-4-



--------------------------------------------------------------------------------

5. Reference to and Effect on the Loan Documents. On and after the Omnibus
Amendment Effective Date, (i) each reference in the 2012 Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the 2012 Credit Agreement and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the 2012 Credit Agreement shall mean and be a reference to
the 2012 Credit Agreement as amended hereby and (ii) each reference in the
Disbursement Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Disbursement Agreement and each reference
in the other Loan Documents to the “Disbursement Agreement”, “thereunder”,
“thereof” or words of like import referring to the Disbursement Agreement shall
mean and be a reference to the Disbursement Agreement as amended hereby. The
2012 Credit Agreement, the Disbursement Agreement and each other Loan Document,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as an amendment or waiver of any right, power or remedy
of any Lender or Agent under any of the Loan Documents, nor constitute an
amendment or waiver of any provision of any of the Loan Documents.

6. Representations and Warranties. The Borrower hereby represents and warrants
as of the Omnibus Amendment Effective Date that, (a) immediately before and
after giving effect to this Amendment, no Event of Default or Default has
occurred and is continuing, except as a direct result of the Borrower’s failure
to pay the regularly scheduled interest payment under the Term Loan Credit
Agreement on February 19, 2013 (the “Interest Default”) or the 5.01(m) Default
and (b) immediately before and after giving effect to this Amendment, each of
the representations and warranties made by the Loan Parties in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of such date as if made on and as of such date, except (i) for representations
and warranties expressly stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects only as of such earlier date or (ii) to the extent such
representation or warranties is untrue or incorrect solely as a direct result of
the Interest Default or the 5.01(m) Default.

7. Costs and Expenses. The Borrower agrees to reimburse the 2012 Agent, each
other Agent (as defined in the 2012 Credit Agreement) and each 2012 Lender for
their respective accrued, unpaid and ongoing expenses incurred by them in
connection with the 2012 Credit Agreement and protection of their rights
thereunder and this Amendment, including the fees, charges and disbursements of
(a) counsel to such parties limited to (i) one primary counsel for the Agents
under the 2012 Credit Agreement (presently Cadwalader, Wickersham & Taft LLP),
(ii) one primary counsel for the 2012 Lenders (presently Paul, Weiss, Rifkind,
Wharton & Garrison LLP), (iii) gaming counsel for the Agents under the 2012
Credit Agreement (presently Michael & Carroll), (iv) gaming counsel for the 2012
Lenders (presently Fox Rothschild LLP) and (v) to the extent reasonably
necessary or advisable, local counsel in New Jersey and (b) any financial
advisors, investment bankers and other specialty consultants retained by the
2012 Agent or counsel for the Agents under the 2012 Credit Agreement and the
2012 Lenders.

8. Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

-5-



--------------------------------------------------------------------------------

10. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Amendment.

[Signatures on Next Page]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

REVEL AC, INC., as Borrower By:  

/s/ Alan Greenstein

  Name:   Alan Greenstein   Title:   SVP & CFO

REVEL AC, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

  Name:   Alan Greenstein   Title:   SVP & CFO

REVEL ATLANTIC CITY, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

  Name:   Alan Greenstein   Title:   SVP & CFO

REVEL ENTERTAINMENT GROUP, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

  Name:   Alan Greenstein   Title:   SVP & CFO

NB ACQUISITION, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

  Name:   Alan Greenstein   Title:   SVP & CFO

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as 2012 Agent, Term Loan Agent, Issuing Bank, a 2012 Lender and Disbursement
Agent

By:  

/s/ Susan E. Atkins

  Name:   Susan E. Atkins   Title:   Managing Director

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN HIGH-INCOME TRUST
as a 2012 Lender and a Term Loan Lender

By: Capital Research and Management Company, for and on behalf of American
High-Income Trust

By:  

/s/ Kristine M. Nishiyama

  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN FUNDS INSURANCE SERIES, HIGH-INCOME BOND FUND
as a 2012 Lender and a Term Loan Lender

Capital Research and Management Company, for and on behalf of American Funds
Insurance Series, High-Income Bond-Fund

By:  

/s/ Kristine M. Nishiyama

  Name   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN FUNDS INSURANCE SERIES – ASSET ALLOCATION FUND
as a Term Loan Lender

Capital Research and Management Company, for and on behalf of American Funds
Insurance Series – Asset Allocation Fund

By:  

/s/ Kristine M. Nishiyama

  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN FUNDS INSURANCE SERIES –
BOND FUND
as a Term Loan Lender

Capital Research and Management Company, for and on behalf of American Funds
Insurance Series – Bond Fund

By:  

/s/ Kristine M. Nishiyama

  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THE BOND FUND OF AMERICA as a Term Loan Lender

Capital Research and Management Company, for and on behalf of The Bond Fund of
America

By:  

/s/ Kristine M. Nishiyama

  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL INCOME BUILDER as a Term Loan Lender

Capital Research and Management Company, for and on behalf of Capital Income
Builder

By:  

/s/ Kristine M. Nishiyama

  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THE INCOME FUND OF AMERICA as a Term Loan Lender

Capital Research and Management Company, for and on behalf of The Income Fund of
America

By:  

/s/ Kristine M. Nishiyama

  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AAI Canyon Fund plc, solely in respect of Canyon Reflection Fund, as a 2012
Lender and a Term Loan Lender By:   Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Capital
Arbitrage Master Fund, Ltd., as a 2012 Lender and a Term Loan Lender By:  
Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Balanced Master
Fund, Ltd., as a 2012 Lender and a Term Loan Lender By:   Canyon Capital
Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Distressed
Opportunity Master Fund, L.P., as a 2012 Lender and a Term Loan Lender By:  
Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory The Canyon Value
Realization Master Fund, L.P., as a 2012 Lender and a Term Loan Lender By:  
Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon-GRF Master Fund,
L.P., as a 2012 Lender and a Term Loan Lender By:   Canyon Capital Advisors LLC,
its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Canyon-GRF Master Fund II, L.P., as a 2012 Lender and a Term Loan Lender By:  
Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon-TCDRS Fund, LLC,
as a 2012 Lender and a Term Loan Lender By:   Canyon Capital Advisors LLC, its
Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Value
Realization Fund, L.P., as a 2012 Lender and a Term Loan Lender By:   Canyon
Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Permal Canyon Fund
Ltd., as a 2012 Lender and a Term Loan Lender By:   Canyon Capital Advisors LLC,
its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:

Title:

 

Jonathan M. Kaplan

Authorized Signatory

Canyon Value Realization MAC 18 Ltd. as a 2012 Lender and a Term Loan Lender By:
  Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Citi Canyon Ltd. as a
2012 Lender and a Term Loan Lender By:   Canyon Capital Advisors LLC, its
Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO PRINCIPAL LENDING, LLC, as a 2012 Lender By:  

/s/ R. Michael Bohannon

  Name:   R. Michael Bohannon   Title:   Managing Director

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN WHITEFRIARS INC., as a 2012 Lender and a Term Loan Lender By:  

/s/ Virginia R. Conway

  Name:   Virginia R. Conway   Title:   Attorney – in – Fact

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CHATHAM EUREKA FUND, L.P., as a 2012 Lender and a Term Loan Lender By:   Chatham
Asset Management, LLC, Investment Advisor By:  

/s/ Kevin O’Malley

  Name:   Kevin O’Malley   Title:   Member

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CHATHAM ASSET HIGH YIELD MASTER FUND, LTD., as a 2012 Lender and a Term Loan
Lender By:   Chatham Asset Management, LLC, Investment Advisor By:  

/s/ Kevin O’Malley

  Name:   Kevin O’Malley   Title:   Member

 

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 3.12

[Attached]



--------------------------------------------------------------------------------

Schedule 3.12

The section entitled “Concerning the Second Amendment Day Club CapEx” in
Schedule 3.12 to the Fifth Amendment is hereby amended by deleting such section
in its entirety and inserting the following in replacement therefor:

“Concerning the Second Amendment Day Club CapEx

On or after the Sixth Amendment Effective Date, the Issuing Bank shall issue the
Second Amendment Day Club CapEx LC for the account of the Borrower for the
benefit of the general contractor for the construction of the Day Club (the
“General Contractor”) in a face amount equal to the Second Amendment Day Club
CapEx LC Maximum Amount. The procedure for drawings by the General Contractor
under the Second Amendment Day Club CapEx LC shall be as set forth in the
contract between the Borrower and the General Contractor and the proceeds of
each such drawing shall be used by the General Contractor solely as payment for
Second Amendment Day Club CapEx. In addition, Revolving Loans in the amount not
to exceed the Second Amendment Day Club CapEx Revolving Loan Basket shall be
available for payment of Second Amendment Day Club CapEx.

If Angel Management Group Clubs (“AMG”) honors its obligation to make a capital
contribution to a joint venture of Borrower in respect of the cost of the Second
Amendment Day Club CapEx, such joint venture of Borrower may retain such funds,
and the Minimum Liquidity Requirement shall be increased by an amount equal to
75% of the amount of such capital contribution from AMG.

Drawings under the Second Amendment Day Club CapEx LC and the proceeds of
Revolving Loans not to exceed the Second Amendment Day Club CapEx Revolving Loan
Basket shall be the sole source of funds for the payment of Second Amendment Day
Club CapEx; provided that in the event that the sum of the Second Amendment Day
Club CapEx LC and the available Second Amendment Day Club CapEx Revolving Loan
Basket is insufficient to complete and pay for the Second Amendment Day Club
CapEx, the Second Amendment Day Club CapEx LC Maximum Amount and/or the Second
Amendment Day Club CapEx Revolving Loan Basket may be increased by Borrower in
an amount not to exceed the amount of Second Amendment CapEx Basket then
available upon the delivery of a certificate of a Responsible Officer of the
Borrower to the Administrative Agent (i) requesting that the Second Amendment
Day Club CapEx LC Maximum Amount and/or the Second Amendment Day Club CapEx
Revolving Loan Basket be increased by the amount set forth in such certificate,
(ii) describing in detail the reasons for the need for the increase in such
amount and (iii) certifying that such amount is then available in the Second
Amendment CapEx Basket (accompanied by calculations supporting such
certification). Administrative Agent will promptly forward a copy of each such
certificate to the Lenders and the Issuing Bank.

Borrower shall use its commercially reasonable efforts to cause the Second
Amendment Day Club CapEx to be completed by May 31, 2013. Upon Second Amendment
Day Club CapEx Final Completion, if the cost to complete the Second Amendment
Day Club CapEx is less than $9,500,000, then, upon cancellation of the Second
Amendment Day Club CapEx LC, (x) the amount of the Second Amendment Day Club
Revolving Loan Basket shall be reduced to zero and (y) the sum of (i) the face
amount of the Second Amendment Day Club CapEx LC as of such cancellation plus
(ii) any unused amount of the Second Amendment Day Club Revolving Loan Basket,
that in the aggregate represents the excess of $9,500,000 over the actual cost
of completion and that have not otherwise been reallocated in respect of the
Second Amendment CapEx Basket shall, subject to the option of the Borrower as
notified to the Administrative Agent, either (1) increase the amount of the
Minimum Liquidity Requirement by an

 



--------------------------------------------------------------------------------

amount equal to 75% of the amount so cancelled, and the Administrative Agent
shall promptly notify the Borrower and the Revolving Lenders of such change or
(2) be drawn by the Borrower as a Revolving Loan, the proceeds of which shall be
transferred into a blocked account at the Administrative Agent, subject to the
security interest created by the Security Agreement, to be held in such blocked
account and reallocated to the Second Amendment CapEx Basket for further
allocation by the Borrower to the amounts set forth in clauses (a)(i) and/or
(a)(iii) thereof in accordance with the definition thereof.”

 

-2-